      Case 4:18-cv-00069-BMM Document 197 Filed 10/02/20 Page 1 of 4



Timothy J. Preso, MT Bar No. 5255           Michael S. Freeman (admitted pro hac vice)
Earthjustice                                Rumela Roy (admitted pro hac vice)
313 East Main Street                        Earthjustice
Bozeman, MT 59715                           633 17th Street, Suite 1600
Phone: (406) 586-9699                       Denver, CO 80202
Fax: (406) 586-9695                         Phone: (303) 623-9466
tpreso@earthjustice.org                     Fax: (303) 623-8083
                                            mfreeman@earthjustice.org
                                            rroy@earthjustice.org

Counsel for Plaintiffs Montana Wildlife Federation, The Wilderness Society, National
Audubon Society, National Wildlife Federation, and Montana Audubon


                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

MONTANA WILDLIFE                            )
FEDERATION, et al.,                         )
                                            )
               Plaintiffs,                  )
                                            )
       v.                                   )   Case No. 4:18-cv-00069-BMM
                                            )
DAVID BERNHARDT, in his official            )   PLAINTIFFS’ MOTION FOR
capacity as Secretary of the Interior, et   )   SUMMARY JUDGMENT ON
al.,                                        )   PHASE TWO CLAIMS
                                            )
               Defendants,                  )
                                            )
WESTERN ENERGY ALLIANCE, et                 )
al.,                                        )
                                            )
               Defendant-Intervenors.       )
                                            )
          Case 4:18-cv-00069-BMM Document 197 Filed 10/02/20 Page 2 of 4



          Pursuant to Federal Rule of Civil Procedure 56, Plaintiffs Montana Wildlife

Federation, The Wilderness Society, National Audubon Society, National Wildlife

Federation, and Montana Audubon (collectively, Plaintiffs) move for summary

judgment on their claims in Phase Two of this litigation.

          As set forth in the memorandum filed with this motion, summary judgment

should be entered in Plaintiffs’ favor because the Bureau of Land Management

(BLM) decisions authorizing the December 2017 Wyoming lease sale, March 2018

Wyoming lease sale, December 2017 Nevada lease sale, March 2018 Nevada sale,

and June 2018 Nevada sale, all violated the Federal Land Policy and Management

Act (FLPMA) and National Environmental Policy Act (NEPA), and were arbitrary

and capricious. The Court should set aside the lease sale decisions and NEPA

documents for the three lease sales, and all leases issued in connection with those

sales.1




1
 As demonstrated through the declarations attached to this motion, and
declarations submitted previously, ECF No. 101-1, Plaintiffs have standing
because the decisions being challenged cause, and threaten to cause, recreational,
aesthetic, professional, scientific, organizational, procedural, informational,
spiritual and other injuries that this Court can redress.
                                            2
       Case 4:18-cv-00069-BMM Document 197 Filed 10/02/20 Page 3 of 4



Respectfully submitted this 2nd day of October, 2020.

                                     /s/ Michael S. Freeman
                                     Michael S. Freeman
                                     Rumela Roy
                                     Earthjustice
                                     633 17th Street
                                     Suite 1600
                                     Denver, CO 80202
                                     Phone: (303) 623-9466
                                     Fax: (303) 623-8083
                                     mfreeman@earthjustice.org
                                     rroy@earthjustice.org

                                     /s/ Timothy J. Preso
                                     Timothy J. Preso
                                     Earthjustice
                                     313 East Main Street
                                     Bozeman, MT 59715
                                     Phone: (406) 586-9699
                                     Fax: (406) 586-9695
                                     tpreso@earthjustice.org

                                     Counsel for Plaintiffs Montana Wildlife
                                     Federation, The Wilderness Society,
                                     National Audubon Society, National Wildlife
                                     Federation, and Montana Audubon




                                        3
       Case 4:18-cv-00069-BMM Document 197 Filed 10/02/20 Page 4 of 4



                         CERTIFICATE OF SERVICE

      I hereby certify that on this 2nd day of October, 2020, I electronically

transmitted the attached PLAINTIFFS’ MOTION FOR SUMMARY

JUDGMENT ON PHASE TWO CLAIMS to the Clerk’s Office using the

CM/ECF System for filing, thereby generating service upon the following parties

of record:

 LUKE HAJEK                                ERIK E. PETERSEN
 luke.hajek@usdoj.gov                      ADRIAN ANN MILLER
 Attorney for Federal Defendants           MICHELLE M. SULLIVAN
                                           erik.petersen@wyo.gov
                                           adrian.miller@sullivanmiller.com
                                           michelle.sullivan@sullivanmiller.com
                                           Attorneys for Defendant-Intervenor
                                           State of Wyoming

 BRET A. SUMNER                            ROB CAMERON
 MALINDA MORAIN                            TIMOTHY C. FOX
 bsumner@bwenergylaw.com                   MELISSA SCHLICHTING
 mmorain@bwenergylaw.com                   rob.cameron@mt.gov
 Attorneys for Defendant-Intervenor        edoj@mt.gov
 Western Energy Alliance                   mschlichting@mt.gov
                                           Attorneys for Defendant-Intervenor
                                           State of Montana



                                       /s/ Michael S. Freeman
                                       Michael S. Freeman
